                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN

TRUSTEES FOR THE MICHIGAN
CARPENTERS’ COUNCIL PENSION
FUND, TRUSTEES FOR THE MICHIGAN
CARPENTERS’ COUNCIL HEALTH
CARE FUND, TRUSTEES FOR THE
MICHIGAN CARPENTERS’ COUNCIL
APPRENTICESHIP AND TRAINING
FUND,
                                                   Case No. 1:09-cv-00843-PLM
         Plaintiffs,
v                                                  Hon. Paul L. Maloney

PARK McPHERSON DESIGN &
CONSTRUCTION, INC., a Michigan
corporation,

         Defendant.
                                             /

                   RENEWAL JUDGMENT IN FAVOR OF PLAINTIFFS
                    AND AGAINST DEFENDANT PARK McPHERSON
                         DESIGN & CONSTRUCTION, INC.

         THIS MATTER having come on to be heard upon the Plaintiffs’ Motion to

Renew Judgment, and the Court having found good cause for the granting of said

Motion and for the entry of a Renewal Judgment on the original Judgment entered

by the Honorable Paul L. Maloney on December 14, 2009 [Docket No. 8] and the

Court being otherwise fully advised in the premises,

         NOW THEREFORE, upon motion of Maddin Hauser Roth & Heller, PC,

attorneys for Plaintiffs,
03081637 v117118-0008
                                         1
         IT IS ORDERED, ADJUDGED AND DECREED as follows:

         1.       The Judgment entered on December 14, 2009 [Docket No. 8] in favor

of Plaintiffs and against Defendant Park McPherson Design & Construction, Inc. is

hereby renewed and Plaintiffs are granted renewal judgment in the amount of

$47,492.771 as of September 26, 2019; and

         2.       All terms and conditions of the original Judgment entered in the above

case on December 14, 2009 [Docket No. 8] remain in full force and effect and are

incorporated herein as if fully set forth herein, with post-judgment interest to

continue to accrue thereon from and after date of entry of this Renewal Judgment

at the applicable rate, and Plaintiffs shall have full rights of execution thereon.



         September 27, 2019
DATED: _________________                      /s/ Paul L. Maloney
                                             U.S. DISTRICT COURT JUDGE




1
 Consisting of the unpaid judgment balance owed to Plaintiffs for outstanding
fringe benefit contributions determined due and owing by audit for the time period
January 1, 2006 through December 30, 2008 only, plus liquidated damages due
thereon, plus attorney fees as awarded as part of this Court’s judgment entered
December 14, 2009, plus applicable post-judgment interest through September 26,
2019.
03081637 v117118-0008
                                              2
